Per Curiam.

State ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St.3d 167, 173, 31 OBR 369, 374, 509 N.E.2d 946, 951, directed the commission to “look at the claimant’s age, education, work record, and all other factors, such as physical, psychological, and sociological that are contained within the record in making its determination of permanent total disability.”
Claimant has a nonallowed pre-existing condition that Dr. Howard described as a “passive aggressive personality disorder with explosive features.” Claimant asserts that this condition falls within the “all other factors” of which Stephenson demands consideration.
Claimant’s position effectively nullifies the important distinction between allowed and nonallowed conditions by according the two equal consideration, the latter under the guise of “all other factors.” Claimant’s proposition also effectively permits a claimant to receive permanent total disability compensation by combining the most insignificant work injury with serious nonindustrial health problems. Being unable to ascribe either intent to Stephenson, we reject claimant’s argument.
Claimant also unpersuasively asserts a violation of State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245. The citation of claimant’s youth, educational attainment, and history of conservative medical care, however, is consistent with an order that we approved in State ex rel. Hart v. Indus. Comm. (1993), 66 Ohio St.3d 95, 609 N.E.2d 166.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.